Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.         The information disclosure statement (IDS) submitted on 07/01/21 was filed after the mailing date of the Notice of Allowance on 07/02/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
3.         Claims 21, 23-26, 28 and 30-33 are allowed.
4.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
5.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.         The following is a statement of reasons for allowance: 
Regarding claims 21 and 28, the prior art of record, specifically
Lim Dongguk et al (WO2016208830 A1)(see IDS) teaches a wireless communication terminal (see fig. 30, and claim 1, receiving a signal from a station(STA) in a wireless LAN system) , the terminal comprising:
a communication unit (copper line); and
a processor (see claim 12, --- And a processor)) configured to process signals transmitted and received through the communication unit (for processing the preferences sent over the copper line)
wherein the processor is configured to:
receive, through the communication unit, a high efficiency multi-user PHY protocol data unit (HE MU PPDU), wherein a preamble of the HE MU PPDU includes high efficiency signal A field (HE-SIG-A) and high efficiency signal B field (HE-SIG-B) ( see claim 12, in a station (STA), an MU frame (multi user SiG-B) including a SIG-B field and a SIG-A fieid jointly encoded by N individual unit blocks smaller than M a user frame: And a processor for decoding the SIG-B field based on the SIG-A field and obtaining an individual user SIG-B of the station from the decoded SIG-B field, wherein the unit blocks are different Multiple MGS levels are set respectively, and the MCS levels set in the unit blocks are indicated by the SIG-A field), and
decode the HE MU PPDU based on information obtained from the preamble (The processor then sends the HE MU PPDU (high efficiency multi-user PHY protocol data. The preamble (HE-SIG-A) (High Efficiency Signal A) and (HE-SIG-A, HE-SIG-B (High Efficiency Signal B), see [142]-[143], fig.23A is a diagram illustrating an example of a HE Efficiency PPDU format according to an embodiment of the present invention. The HE PPDU format can be used on IEEE 802.11 ax systems. As described above, since the types of PPDU formats can be variously set, the scope of rights of the present invention is not limited to the HE PPDUs in FIG. 23A. For purposes of illustration, FIG. 23 illustrates an HE PPDU format set at 20 MHz units on an 80 MHz bandwidth, but HE PPDUs may be transmitted over 20 MHz, 40 MHz, or 180 MHz bandwidths.
Referring to FIG. 23A, the HE PPDU includes an L part (L-STF. L-LTF, L-8IG, RL-SIG) and HE parts (HE-SIG-A, HE-STF, HE-B). HE-STF, L-LTF, L-SIG, RL-SIG, HE-SIG-A and HE-SIG-B are set in lx symbol It can be set in symbol (12.8us) units. Also see [197], The first STA transmits an MU frame including the SIG-A and SiG-B fields (S3615). The MU frame may be transmitted on a 20 MHz, 40 MHz, 80 MHz or 180 MHz bandwidth based on orthogonal frequency division multiple access (OFDMA)) is a wireless mobile terminal that specifies. However, the HE MUs that have been repaired based on the information obtained from the HE SIG-A, PPDU is decoded. Lim Dongguk et al discloses that the ‘STA’ is a SIG-A and SIG-B field. The MU frame containing the information obtained from the SIG-A field, see [197], The first STA transmits an MU frame including the SIG-A and SiG-B fields (S3615). The MU frame may be transmitted on a 20 MHz, 40 MHz, 80 MHz or 180 MHz bandwidth based on orthogonal frequency division multiple access (OFDMA)) and see [199], The second STA decodes the SIG-B field based on the SIG-A field (S3625). The second STA decodes the SiG-B field, and can use information obtained from the SIG-A field, e.g., information on multiple MCS levels) for decoding the SIG-B field based on information on the MCS levels, which can be easily conceived by those of ordinary skill in the art. 

IEEE 802.1 lax/D0.5, “High Efficiency (HE) PHY specification”. September, 2016, XP068137445 (see IDS) teaches the HE MU PPDU preamble has HE-SIG-A and HE-SIG-B, and HE-SIG-A is HE-SIG-A. Information for interpreting PPDU (corresponding to decoding the received HE MU PPDU on the basis of the information obtained from the HE-SIG-A) ; HE-SIG-A includes a U / DL field and a SIGB Compression field. It is described that the HE-SIG-B consists of a Common field (corresponding to the ’’common field”) and a User-specific field (corresponding to the ’’user-specific field”). (see section 26.3.9.7, section 26.3.9.8)
Further, IEEE 802.1 lax/D0.5 discloses the user-specific field of HE-SIG includes NSTS in the case of SU allocation and includes the Spatial Configuration field in the case of MU—SIG. In the case of the JPO, the field is included. MIMO allocation (see section 26.3.9.8.3)

Seok (WO 2016/087917)(see IDS) teaches the AP for transmitting HE MU PPDU sets the / DL field of HE-SIG-A to 0. In the case of Global Bandwidth MU-MIMO, setting 1 in the SIGB Compression field of HE-SIG-A ; When the SIGB Compression of HE-SIG-A is set to 1, the Common field of HE-SIG-B is not present, and only the User-Specific field is present. It is described that the number of the terminals of the MU-MIMO group is indicated in the SIGB Number of Symbols/Number of MU / MIMO users field of HE-SIG-A. (See IEEE 802.1 lax/D0.5 section 26.3.13.2.3), and when the invention described in Seok is applied to the invention described in cited  IEEE 802.1 lax/D0.5, the Common field of HE-SIG-B does not exist when 1 is set to the SIGB Compression field of HE-SIG-A. In doing so, if 1 is not set in the SIGB 
However, none of the prior arts cited alone or in combination provides the motivation to teach wherein the format of the user field(s) is identified based on information on a number of multi User-Multiple Input Multiple Output(MU-MIMO) users indicated by a subfield of the HE-SIG-A, and wherein the information on the number of MU-MIMO users is indicated by a number of HE-SIG-B symbols field in the HE-SIG-A as recited in claim 21 and similarly in claim 28.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        August 4, 2021